Case 19-08025       Doc 38      Filed 12/29/20 Entered 12/29/20 16:03:11               Desc Main
FormG5(20200101_bko)              Document       Page 1 of 2
                            UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                        Eastern Division

In Re:                                        )         Case Number: 19-08025
                                              )
                                              )              Chapter: 13
         Paulette N. King                     )
                                              )                       Honorable Timothy A. Barnes
                                              )
               Debtor(s)                      )

                             AGREED ORDER CONDITIONING STAY

       This cause coming on to be heard on the Motion by Ford Motor Credit Company LLC, due, and
the Court being fully advised in the premises;

  IT IS FURTHER ORDERED as follows:

   1. That for the purpose of this Order and to send a notice of default, a default requires a default in at
least $744 in payments to the trustee starting with the December 21, 2020 payment of $372 and $372 by
the 21st of each month thereafter. A notice of default may also be sent if at any time the Debtor's 2016
Ford Focus motor vehicle is not covered by collision and comprehensive insurance naming Ford Motor
Credit Company LLC, as the loss-payee thereof.

   2. If a default occurs as described in paragraph 1, then and in that event counsel for Ford Motor
Credit Company LLC, may send notice of said payment default or insurance default to the Debtors and
Debtors' attorney, and, if said payment default or insurance default is not completely cured within
fourteen days of the mailing of the aforesaid notice, with proof of said cure being provided to Sherman
& Purcell, LTD., then and in that event the restraining provisions of Section 362 of the Bankruptcy
Code shall be automatically modified to permit Ford Motor Credit Company LLC, to take possession of
and foreclose its security interest in the Debtor's 2016 Ford Focus, VIN IFADP3F25GL219929 upon
the FILING OF A NOTICE OF TERMINATION with the Clerk of the Court.

     3. That Ford Motor Credit Company LLC is allowed $225 in attorney's fees and $188 in costs
totaling $413 in fees and costs and that amount is added to the proof of claim without further notice,
hearing, proof of claim or Order


 ?ztt-6-l1.2v!�
  Counsel for the Debtor

                                                            Enter:


                                                                     Honorable Timothy A. Barnes
Dated: 12.29.2020                                                    United States Bankruptcy Judge
Prepared by:
Case 19-08025      Doc 38   Filed 12/29/20 Entered 12/29/20 16:03:11   Desc Main
Form G5 (20200101_bko)
                              Document     Page 2 of 2
Christopher H. Purcell
Sherman & Purcell, LTD.
112 Cary Street
Cary, Illinois 60013
Phone: (312) 372-1487
shermlaw13@aol.com
Attorney for Ford Motor Credit Company LLC
